DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 11,125,722. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets claim a wire rope inspection device that use the same structural and functional elements to perform the inspection task. The difference between the claims are minor and do not make them obviously different enough.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (Translation of JP # 2556957) in view of Weischedel (U.S. Pat. # 5,321,356).
Regarding Independent Claim 1, Osamu teaches:
A damage detection method of a wire rope using a portable damage detection device which is provided so as to surround a part of the wire rope in the longitudinal direction over the entire circumference (See Examiner amended Fig. 1 & 2.), the portable damage detection device including a magnetizing device that magnetizes the wire rope in the longitudinal direction (Paragraph 0005 titled Means for Solving Problems), and a search coil that detects a change in the cross sectional area of the wire rope in an inspection range magnetized by the magnetizing device (See Fig. 1, 2, & 4 Elements 30 & 52. See paragraph 0005.), the search coil being arranged in an annular shape to surround a part of the wire rope in the longitudinal direction over the entire circumference (See Examiner amended Fig. 1, 2, & 4 Elements 30 & 52. See paragraph 0005.); the damage detection method comprising: 
after the magnetization directions are aligned, recording signals outputted from the search coil (Paragraph 0003 in column 4 lines 1-14.).

    PNG
    media_image1.png
    416
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    464
    media_image2.png
    Greyscale

Osamu does not explicitly teach:
moving the damage detection device back and forth on the wire rope the predetermined number of times across the inspection range of predetermined length of the wire rope thereby aligning the magnetization directions in the inspection range of the wire rope; and 
Weischedel teaches:
moving the damage detection device back and forth on the wire rope the predetermined number of times across the inspection range of predetermined length of the wire rope thereby aligning the magnetization directions in the inspection range of the wire rope (Column 3 Lines 39-50.); and 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Deng to the teachings of Osamu & Weischedel such that moving the damage detection device back and forth on the wire rope the predetermined number of times across the inspection range of predetermined length of the wire rope thereby aligning the magnetization directions in the inspection range of the wire rope because this allows one to gather enough data to make an accurate assessment of whether a flaw exists or not. Repetition reduces the possibility of error.
Regarding Claim 2, Osamu & Weischedel teach all elements of claim 1, upon which this claim depends.
Osamu teaches the damage detection device is moved until the damage detection device exceeds both ends of the inspection range of the predetermined length of the wire rope (Any range can be considered a “predetermined” range if the entire wire needs to be inspected.).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (Translation of JP # 2556957) in view of Weischedel (U.S. Pat. # 5,321,356) & Deng et al (Deng, Zhiyang, et al. "Effects of surface roughness on magnetic flux leakage testing of micro-cracks." Measurement Science and Technology 28.4 (2017): 045003.).
Regarding Claim 3, Osamu & Weischedel teach all elements of claim 1, upon which this claim depends.
Osamu & Weischedel do not explicitly teach the damage detection device is moved back and forth at least three times.
Deng teaches the damage detection device is moved back and forth at least three times (Page 5 Column 2, Section 3 subsection 3.1.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Deng to the teachings of Osamu & Weischedel such that the damage detection device is moved back and forth at least three times because this allows one to gather enough data to make an accurate assessment of whether a flaw exists or not. Repetition reduces the possibility of error.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (Translation of JP # 2556957) in view of van der Walt (U.S. Pat. # 4,827,215).
Regarding Independent Claim 4, Osamu teaches:
A portable damage detection device including a moving mechanism, comprising:
a portable damage detection device including a magnetizing device which has a columnar internal space through which a wire rope passes (See Examiner amended Fig. 1 & 2 above.), the internal space having a diameter larger than a diameter of the wire rope (See Examiner amended Fig. 1 & 2 above.), the magnetizing device that magnetizes the wire rope in the longitudinal direction, the magnetizing device being arranged in an annular shape (Paragraph 0005 titled Means for Solving Problems), 
and a search coil that detects a change in the cross sectional area of the wire rope in an inspection range magnetized by the magnetizing device (See Fig. 1, 2, & 4 Elements 30 & 52. See paragraph 0005. See paragraph 0005, column 4.), the search coil being arranged in an annular shape to surround a part of the wire rope in the longitudinal direction over the entire circumference (See Fig. 1 & 2 Elements 30 & 52. See paragraph 0005, column 4.); and 
Osamu does not explicitly teach:
a moving mechanism including rotatable support rollers respectively attached to both end portions of the portable damage detection device at equal angle intervals, the support rollers that support the wire rope from four directions around the wire rope at both the end portions, wherein the respective support rollers in both the end portions of the portable damage detection device are attached in such a manner that the cross sectional center of the wire rope matches with the cross sectional center of the internal space of the magnetizing device. 
Van der Walt teaches:
a moving mechanism including rotatable support rollers respectively attached to both end portions of the portable damage detection device at equal angle intervals (Fig. 6 Elements 52 that are spaced apart at intervals of the tool and the wire.), the support rollers that support the wire rope from four directions around the wire rope at both the end portions (Fig. 6 Elements 52 that surround the wire 46.), wherein the respective support rollers in both the end portions of the portable damage detection device are attached in such a manner that the cross sectional center of the wire rope matches with the cross sectional center of the internal space of the magnetizing device (Fig. 6 Element 52.).

    PNG
    media_image3.png
    400
    622
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Van der Walt to the teachings of Osamu such that a moving mechanism including rotatable support rollers would be attached to both end portions of the portable damage detection device at equal angle intervals, and the support rollers would support the wire rope from four directions around the wire rope at both the end portions, wherein the respective support rollers in both the end portions of the portable damage detection device are attached in such a manner that the cross sectional center of the wire rope matches with the cross sectional center of the internal space of the magnetizing device because this allows one to easily, efficiently, and reliably move the tool along the wire. Wheels, or rollers, are very well-known and are used almost everywhere one needs an object to easily move. Having the device used to inspect the wire conform to the shape of the wire would allow one to reduce possibilities of error in measurements by removing free space around the wire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858